Archer Daniels Midland Company 4666 Faries Parkway Decatur, IL62526 News Release FOR IMMEDIATE RELEASE August4, 2009 ARCHER DANIELS MIDLAND COMPANY REPORTS ANNUAL RESULTS Company delivered solid full-year results. Fourth-quarter earnings dropped on impact of global economic downturn. Demand outlook improving. Archer Daniels Midland Company (NYSE: ADM) today announced net earnings of $ 1.7 billion for the year ended June 30, 2009, compared to year-prior net earnings of $ 1.8 billion. Fiscal year 2009 net sales and other operating income was $ 69 billion, just under the $ 70 billion reported the prior year. Net earnings for the fourth quarter decreased 83 % to $ 64 million. Net sales and other operating income for the quarter decreased 24 % to $ 16.5 billion. “In the fourth quarter, we felt the impact of the global economic downturn, as we concluded a year of good performance overall. In this downturn, we used our strong balance sheet and cash flow to make strategic investments to build long-term value,” said Chairman of the Board and Chief Executive Officer Patricia Woertz. “As we look ahead, we see signs of improving demand in the various food, feed and fuel markets we serve.
